DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO2015194334) and further in view of Hongo et al. (2006).
Claim 1: Yamada teaches a carrier including a thermally fusible fiber (page 3, line 2, “core-sheath type made of two or more kinds of reins” and a on the carrier hydrotalcite (page 3, paragraph 11), which is a layered double hydroxide.
Yamada teaches that the size of the chemisorption deodorant is a result effective variable that is routinely optimized to maximize the surface area for deodorizing while also maximizing air permeability (page 3, paragraph 8).
Yamada does not teach the particle size range of 20nm or less.
Hongo et al. teach that nanosized hydrotalcite crystal at a size of 9.1 nm (page 1296, col. 1, last full paragraph) has a greater adsorption of anions over larger, commercially available sizes such as those at 36 nm (page 1296, col. 1) demonstrating that crystallite size is a significant variable that is optimized to control selectivity in adsorption (page 1296, col. 1).
One of ordinary skill in the art at the time of the invention would have found it obvious to make Yamada’s crystallite size to be 10nm or less, as taught by Hongo et al., in order to improve adsorption of harmful chemicals in the filter material.
Claim 2: Yamada teaches a core-sheath type fiber made of two or more resins wherein it is well-known that the resins will have different melting points so that one resin acts as a support and one acts to bond the fibers together.
Claims 3 and 11: The fibers are in “short cut pieces” as there are multiple fibers.
Claims 4 and 12: the carrier is reticulated as there are multiple layers (at least layer 1 and layer 2).
Claims 5 and 13: The layered double hydroxide does not pass through the filter mesh, rather it is retained in the filter.
Claims, 6, 7, 14, 15, 17, 18, and 20: Yamada teaches that the specific surface area is 20 m^2/g or more and 70 m^2/g or more (page 3, paragraph 9).
Claims 8, 16, and 19 are product by process type limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778


/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778